CHIEF JUSTICE RICE
delivered the Opinion of the Court.
¶1 This case, like our recently announced ease Venalonzo v. People, 2017 CO 9, 388 P.3d 868, requires us to address the difference between lay and expert testimony.1 Specifically, this case requires us to resolve one issue, whether an ordinary person would be able to differentiate reliably between blood cast-off (i.e., blood droplets from waving a hand around) and blood transfer (i.e., blood transferred by physical contact). Applying the test we announced in Venalonzo, we hold that an ordinary person would not be able to testify reliably about the difference between blood cast-off and blood transfer. Therefore, *890we affirm the court of appeals’ holding that the trial court abused its discretion .by not qualifying the police detective’s blood testimony as expert testimony.
I.Facts and Procedural History
¶2 On November 13, 2006, Respondent Ruben Rosendo Ramos was riding in the front passenger seat of a car driven by his girlfriend. His girlfriend’s three children were seated in the backseat along with R.L., his girlfriend’s friend. R.L. testified that Ramos and his girlfriend began to argue, and that Ramos turned around and said to R.L., “I don’t know you. I don’t like d[y]ke bitches like you. I’ll beat your ass.” R.L. then testified that Ramos punched her several times in the face and lower neck. When this occurred, Ramos’s hand was already bandaged and bleeding from an unrelated injury. Blood from his bandaged hand ended up on R.L.’s jacket and baseball cap. Ramos’s theory of defense was that he had not struck R.L. and the blood stains were from waving his hands around.
¶3 The People charged Ramos with (1) committing a bias-motivated crime in violation of section 18-9-121(2)(a), C.R.S. (2006), and (2) assault in the third degree in violation of section 18-3-204, C.R.S. (2006). -At trial, there were two main pieces of evidence against Ramos. The first piece of evidence was R.L.’s testimony. Second, and the crux of this appeal, was a police detective’s testimony that the trial court admitted as lay testimony. The detective viewed photographic evidence of some of the blood on R.L. and opined that it was from transfer (i.e., physical contact) and not the product of cast-off (i.e., Ramos’s waving his hand around),
¶4 The jury convicted Ramos of both counts. He appealed, and the corad of appeals reversed in a two to one decision, People v. Ramos, 2012 COA 191, ¶ 36, 272 P.3d 1179, holding that the trial court abused its discretion by allowing the detective to testify as a lay witness on the subject of blood transfer. The People timely appealed. We granted cer-tiorari and now affirm the court of appeals.
II.Standard of Review
¶5 We review a trial court’s eviden-tiary decisions for an abuse of discretion. People v. Stewart, 55 P.3d 107, 122 (Colo. 2002). A trial court abuses its discretion only when its ruling is manifestly arbitrary, unreasonable, or unfair. Id.
III.Analysis
¶6 Under Colorado Rule of Evidence 701, testimony is proper as lay testimony and not expert testimony if the testimony is “(a) rationally based on the perception of the witness, (b) helpful to a clear understanding of the witness’ testimony or the determination of a fact in issue, and (c) not based on scientific, technical, or other specialized knowledge within the scope of Rule 702.” Under Colorado Rule of Evidence 702, a party may call an expert witness if “scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue....”
¶7 “The proper inquiry is not whether a witness draws on her personal experiences to inform her testimony; all witnesses-rely on their personal experience when testifying.” Venalonzo, ¶ 22. “Rather, it is the nature of the experiences that could form the opinion’s basis that detennines whether the testimony is lay or expert opinion.” Id. “In assessing whether an opinion is one which could be reached by any ordinary person, courts consider whether ordinary citizens can be expected to know certain information or to have had certain experiences.” People v. Rincon, 140 P.3d 976, 983 (Colo. App. 2005) (citing United States v. McDonald, 933 F.2d 1519, 1522 (10th Cir. 1991)) (internal quotation marks omitted). “Expeid testimony, by contrast, is that which goes beyond the realm of common experience and requires experience, skills,-or knowledge-that the ordinary pei’son would not have.” Venalonzo, ¶ 22.
¶8 Ultimately, to differentiate between lay and expert testimony, Colorado courts use the following test from Venalonzo:
[I]n determining whether testimony is lay testimony under Colorado Rule of Evidence (“CRE”) 701 or expert testimony under CRE 702, the trial corad must look *891to the basis for the opinion. If the witness provides testimony that could be expected to be based on an ordinary person’s experiences or knowledge, then the witness is offering lay testimony. If, on the other hand, the witness provides testimony that could not be offered without specialized experiences, knowledge, or training, then the witness is offering expert testimony.
¶ 2.
¶9 Applying the Venalonzo test to this case, we hold that an ordinary citizen would not be expected to have the experience, skills, or knowledge to differentiate reliably between blood cast-off and blood transfer. The police detective opined that the blood on the victim’s hat was the result of physical contact and that the bloodied area “could be” roughly the area of a fist. In making this determination, he relied on his nineteen years of experience as a police officer, nine years of experience as a detective, and his work on thousands of cases involving blood. His extensive experience in identifying blood patterns, by itself, did not transform his testimony from lay to expert. But an ordinary citizen, without nineteen years of experience investigating thousands of cases involving-blood, would not have been able to provide the same conclusions. And the People in this case capitalized on the detective’s specialized experience and knowledge by asking at least six questions invoking the detective’s “training and experience.”2
¶10 Further, the detective’s testimony used technical terms — e.g., “spatter” versus “cast-off’ and the use of “buccal swabs” for DNA testing. His testimony helped demonstrate that forensics and the analysis of blood transfer — specifically the difference between cast-off and transfer — are technical areas not within the realm of an ordinary person’s experience or knowledge. The People used the detective’s testimony and his specialized knowledge to “assist the trier of fact to understand the evidence or determine a fact in issue.” See CRE 702. If ordinary people had a well-developed understanding of blood transfer, then his testimony would have been unnecessary — the jury could have correctly interpreted the photographic evidence of blood on R.L. by itself.
¶11 Therefore, the court of appeals was correct when it held that the trial court abused its discretion by not qualifying the police detective as an expert when he testified oh the subject of blood transfér.
IV. Conclúsion
¶12 We affirm the court of appeals and hold that the trial court abused its discretion when it admitted the police detective’s blood pattern testimony without qualifying him as an expert.
JUSTICE COATS concurs in the judgment, and JUSTICE EID joins in the concurrence in the judgment.
JUSTICE BOATRIGHT dissents.

. We granted certiorari to review the following issue:
Whether the court of appeals erred in concluding that a police detective was improperly allowed to give lay opinion testimony concerning the blood evidence in this case, where the detective’s limited testimony was not dependent upon his training and experience and was the type of information that is rooted in experiences common among ordinary citizens!.]


. For instance, the prosecutor asked, "Now, in your training and experience, what does blood that comes from a transfer typically look like?” (emphasis added).